Citation Nr: 9906165	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-50 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for the residuals of a 
pilonidal cyst.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for the residuals of an 
injury to the right middle finger.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a sinus condition 
(sinusitis).

8.  Entitlement to service connection for right knee pain.

9.  Entitlement to service connection for left knee pain.

10.  Entitlement to service connection for right lower leg 
pain.

11.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
lumbosacral strain, recurrent.

12.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a left 
calcaneal spur with history of Achilles' tendonitis.

13.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
bursitis, left thumb.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1992.

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned separate noncompensable disability evaluations 
for left calcaneal spur with history of Achilles' tendonitis, 
recurrent lumbosacral strain and left thumb bursitis.  By 
that same decision, the RO denied claims of service 
connection for sinusitis, a bilateral shoulder condition, 
postoperative pilonidal cyst, bilateral ankle condition, 
right middle finger injury, right lower leg pain, bilateral 
knee condition and headaches.  Notice of the decision was 
mailed to the veteran in August 1994.

The veteran submitted a notice of disagreement (NOD) in 
August 1995 and the RO issued a statement of the case (SOC) 
in October 1996.  The veteran's substantive appeal was 
received in December 1996.   

By an August 1997 rating action, the RO increased the 
evaluation assigned to the service-connected low back 
disability to the current level of 10 percent, effective from 
August 3, 1992.

In September 1998, the veteran testified at a personal 
hearing before the undersigned Member of the Board.  A 
transcript of that hearing is associated with the record.  At 
that hearing, the veteran indicated that his claim of service 
connection for an ankle disorder related to the right ankle 
only. 

In a recent decision, the United States Court of Veterans 
Appeals (Court) made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Thus, the Board 
has framed the issues regarding the service-connected 
lumbosacral strain, left calcaneal spur and left thumb 
bursitis as noted on the title page.

Based on the procedural history detailed above , the Board 
finds the issues presently on appeal as noted on the title 
page.  

(The issues of service connection for a left shoulder 
disorder, residuals of a post-operative pilonidal cyst and 
right ankle disorder and the claims pertaining to the 
veteran's dissatisfaction with the initial ratings assigned 
to the service-connected disorders are the subject of the 
Remand portion of this document).

The Board notes that the claims file contains a September 
1998 claim for Chapter 31 benefits.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran currently suffers a right shoulder, right 
middle finger, right lower leg, right knee or left knee 
disorder. 

2.  No competent medical evidence has been presented to show 
that the veteran's currently demonstrated sinusitis and 
headaches are due to disease or injury which was incurred in 
or aggravated by service. 


CONCLUSION OF LAW

Well-grounded claims of service connection for a right 
shoulder, right middle finger, right lower leg, right knee or 
left knee disorder, headaches and sinusitis have not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
evidence must show that the veteran currently has a 
disability stemming from service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

At the September 1998 hearing, the veteran offered testimony 
as to the relationship between in-service injuries and his 
present complaints.  He contends that his current complaints 
of the right shoulder, right middle finger, right lower leg, 
headaches, sinusitis and bilateral knee pain are related to 
complaints in service.  In this regard, such lay assertions 
are beyond the veteran's expertise (see King, supra), and the 
Board must look to other evidence of record to determine 
whether he has presented well-grounded claims of service 
connection.

A careful review of the service medical records reveals that 
in September 1981, the veteran was diagnosed as having a 
medial collateral ligament strain of the left knee.  In 
December 1981, the veteran complained of right lower leg pain 
and was diagnosed as having a deep muscle bruise.  His 
history included a motor vehicle accident three weeks prior 
and his participation in full-contact karate. In February 
1982 he as seen for having re-injured his right knee.  The 
assessment was lateral collateral ligament strain of the 
right knee.  Later in February 1982, the veteran presented 
with complaints of pain in the right lower leg.  The 
assessment was of "?" mild, leg/ankle strain.  In March 
1982 he complained of pain in the right shin.  

In November 1982, the veteran was determined to have suffered 
a soft tissue injury to the third knuckle of the right hand; 
x-ray studies revealed no significant abnormality.  The 
report of a November 1982 physical examination noted normal 
clinical evaluations of all systems and no significant 
defects or interval history.  In December 1984, the veteran 
complained of difficulty breathing at night, with sore throat 
and diarrhea for one week, sinus "running &congested" and 
recurring headaches.  He was diagnosed as having a viral 
upper respiratory infection.  

The report of Medical History in March 1987 noted that the 
veteran experienced occasional headaches and had suffered 
right knee pain.  In December 1989, the veteran presented 
with complaints of pain and decreased range of motion after 
he fell and struck his right shoulder on the edge of a desk.  
X-ray studies conducted at that time were  negative.  The 
veteran was seen in April 1990 for right shoulder pain 
subsequent to a fall.  The assessment was that of trauma, 
right shoulder, "?"(illegible).  In December 1991,  he 
complained of headache, bodyaches, chill, vomiting, and 
diarrhea.  The assessment was viral syndrome. In April 1992 
he had complaints of left shoulder pain.  The assessment was 
of tendonitis/bursitis.  In May 1992 he was seen for numerous 
complaints including nausea, fever, vomiting, diarrhea, 
lightheadedness, sore throat, nasal congestion, sneezing dry 
cough and throbbing posterior headaches.  On examination 
sinus was normal.  The assessment was viral.

The report of a March 1993 VA examination the veteran related 
his medical history and notation of various complaints and 
injuries during service.  The examiner noted the veteran's 
report that he suffered tendonitis in the right shoulder 
after a fall; right hand pain "since 1985;" right leg pain 
"since 1987;" right knee pain "since 1989," no known 
injury; left knee pain "started in 1983," no specific 
injury or treatment; headaches, which the veteran related to 
sinusitis.

X-ray studies of the shoulders were interpreted as showing no 
bony or articular abnormalities of either side.  No 
abnormalities of the knees were noted.  Studies of the hands 
showed soft tissue swelling of the left thumb, otherwise, no 
disease.  X-ray studies of the sinuses revealed minimal 
evidence of sinusitis of the right frontal and left maxillary 
antrum.

Following physical examination and a review of diagnostic 
tests, the diagnoses included:  sinusitis, right frontal and 
left maxillary antrum; no disease of shoulders found; 
recurrent right ankle sprain; third knuckle of right hand is 
normal; right lower left pain, no disease found; both knees 
are within normal limits; headaches in the back of the head 
are related to sinusitis.  

Private medical records contain an August 1996 diagnosis of 
sinusitis.  In statements received in February 1997, the 
veteran, his wife and a service buddy recounted the veteran's 
various physical complaints and related them to injuries 
suffered during service.  The veteran's wife and friend both 
commented that the veteran's physical condition had 
deteriorated since service. 

The report of the March 1993 VA examination noted no disease 
or abnormalities regarding the claimed right shoulder 
disability, right middle finger injury, right lower leg pain 
and bilateral knee pain.  The United States Court of Appeal 
of Veterans Claims (Court) has stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  See Tirpak, supra.  Thus, since there is no 
competent medical evidence that the veteran currently has a 
disability affecting the right shoulder, right middle finger, 
right lower leg or either knee, the first prong of Caluza is 
not satisfied.  The Board notes that, in the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer, supra.  Therefore, since there is no evidence that 
the veteran currently has a right shoulder, right middle 
finger, right lower leg or disability affecting either knee, 
his claims for service connection must fail.  

Regarding the claimed headaches and sinus condition, the 
Board notes that the current medical evidence includes 
diagnoses of sinusitis and related headaches; however, there 
is no medical opinion to support the veteran's assertion that 
the claimed conditions are related to service.  The March 
1993 VA examination report included that physician's 
recitation of the veteran's history and diagnoses of 
sinusitis and related headaches, but did not include an 
opinion relating the sinusitis and/or the headaches to 
service.  The information recorded by that physician, 
unenhanced by any additional medical comment or analysis, 
cannot constitute "competent medical evidence" satisfying 
the requirements of a well-grounded claim.  LeShore v. Brown, 
8 Vet. App. 406 (1996).  Absent competent medical evidence 
which relates the present disabilities to service, the Board 
concludes that the veteran has not met his burden of 
submitting a well-grounded claim.  See Caluza, supra. 

The statements of the veteran, his wife and friend, relating 
the cause of his current difficulties to service, are not 
sufficient to provide a nexus to service because as lay 
persons, they are not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu, supra.

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

A remand, pursuant to 38 U.S.C.A. § 5103(a) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary.  The RO made repeated efforts 
and contacted various sources in order to obtain complete 
service medical records.  In addition, the RO met its burden 
under 38 U.S.C.A. § 5103(a) in a statement of the case that 
informed the veteran of the reasons his claims had been 
denied.  As the foregoing discussion explains that a well-
grounded claim requires competent evidence showing that a 
current disability is related to military service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection.  Id. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for right shoulder, right middle finger, right 
lower leg, right knee and left knee disorders, sinus 
condition (sinusitis) and  headaches is denied. 




REMAND

The veteran contends that he is presently suffering left 
shoulder and right ankle disorders which are related to 
injuries sustained in service.  He further contends that a 
private physician has indicated that his present conditions 
are related to the claimed service injuries.  See the 
September 1998 hearing transcript (t.) pages 15, 16, 22.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5103(a).  The 
veteran's statements have the effect of putting VA on notice 
that relevant evidence may exist, or could be obtained, that, 
if true, would make the veteran's claims "plausible" and 
that such evidence has not been submitted with the 
application.  See Robinette, supra.  Consequently, a remand 
is appropriate under the facts of this case.

The veteran further contends that he has a scar which is 
"very long, with a hole in it" as a result of the surgical 
removal of a pilonidal cyst during service.  Service medical 
records confirm that the veteran underwent removal of a cyst 
in June 1983.  The report of the March 1993 VA examination 
included a diagnosis of pilonidal cyst, removed, no residual, 
but the examiner did not comment on the scar.  Given the 
veteran's complaints pertaining to a scar, the Board finds 
that another examination is required in order to determine 
the residuals of the in-service cystectomy.  

With regard to the service-connected low back, left heel and 
left thumb disorders, the veteran contends that the current 
ratings do not accurately reflect the level of disability.  
Service connection for the claimed disorders was originally 
granted in the rating action presently on appeal.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson, 
supra.  On remand, the RO should consider staged ratings for 
each of the service-connected disorders on appeal.

The record includes the veteran's complaints of pain 
associated with the service-connected disorders; however, 
that the medical evidence is inadequate for evaluating the 
severity of the veteran's low back disability.  As such, the 
case must be remanded in order to obtain a medical 
examination which contains sufficient detail.  38 C.F.R. 
§ 4.2 (1998).

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in VA examinations of record, specifically consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, because the 
Diagnostic Codes used to rate the veteran's low back, and  
left thumb are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca, supra.  

Accordingly, the examination ordered on remand should include 
medical determinations on whether the affected body part 
exhibits pain with use, weakened movement, excess 
fatigability, incoordination, or any other functionally 
disabling symptom.  Additionally, and most importantly, these 
determinations should be expressed in terms of additional 
range-of-motion loss beyond that already demonstrated 
clinically.  In other words, any functional loss found, such 
as the pain complained of by the veteran, must be quantified 
as additional loss of motion.  DeLuca, supra. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran's 
medical records from Dr. Cook and Dr. 
Neustatter.  See the September 1998 
hearing transcript.  The RO should also 
advise the veteran that he should submit 
the written opinion of any physician who 
has told him that his current left 
shoulder or right ankle disabilities are 
related to service.   

2.  The veteran should be afforded a VA 
examination in order to determine the 
current nature of the residuals of a 
pilonidal cyst removed during service.  
The claims folder should be made 
available to the examiner for review and 
all indicated testing in this regard 
should be performed.  Based on the 
examination and review of the case, the 
examiner is requested to comment on the 
presence of any related scar and describe 
any related disabling manifestations, 
including any pain, tenderness, 
ulceration or poor nourishment.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of disabling manifestations of his 
low back, left heel and left thumb 
disabilities.  He should be provided with 
the provisions of 38 C.F.R. § 3.655.  The 
RO should provide the examiner(s) with 
the claims file and the criteria of 
Diagnostic Codes 5292, 5293, 5295,5284.  
The examiner(s) should note in writing 
that the claims folder and the foregoing 
diagnostic codes were provided.  

Regarding the low back, the examiner(s) 
should state whether the veteran has 
limitation of motion of the lumbar spine 
and, if so, it should be reported in 
relationship to Diagnostic Code 5292.   
In addition, it should be specifically 
reported whether the veteran has 
lumbosacral strain and if so, the 
findings should be reported in 
relationship to Diagnostic Code 5295.  
The examiner separately state whether the 
veteran has intervertebral disc syndrome 
and, if so, the findings should be stated 
in relationship to Diagnostic Code 5293.  
Findings should take into account all 
functional impairments identified in 
§§ 4.40, 4.45 and 4.59, including pain on 
use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  

Regarding the left heel, the examiner 
should identify all residuals of the 
service-connected left heel disability.  
If there are no residuals the examiner 
should so state. If there are residuals 
the examiner should consider Diagnostic 
Code 5284 equating with "moderate," 
"moderately severe," or "severe" foot 
injury.  

Regarding the left thumb bursitis, the 
examiner should determine if it causes 
pain and/or limitation of motion which 
should be expressed in relationship of 
the  left thumb to the medial transverse 
fold of the palm.  The examiner should 
obtain a detailed history regarding any 
complaints and should determine whether 
the left thumb exhibits pain with use, 
weakened movement, excess fatigability or 
incoordination on use of the left hand.  
These determinations should, if feasible, 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, to include 
consideration of assignment of staged 
ratings for the service-connected 
lumbosacral strain, left calcaneal spur 
and left thumb bursitis.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

